PER CURIAM.
We find no error in this record, except wherein the judgment provides for the recovery of a money judgment against the defendant Low, and for the recovery of any deficiency arising upon a sale from her. These provisions were not authorized by the decision of the court. The judgment containing them was signed by the clerk, and not by the justice who tried the case. The respondent conceded on the argument that the judgment was erroneous in this respect, and consented that we should strike these provisions out. He insisted, however, that the proper remedy was by motion addressed to the Special Term to strike out, and not by appeal. In this we agree with him.
The judgment should be modified by striking out such provisions, and, as modified, affirmed, with costs.